Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that he had been deprived of his fundamental constitutional rights to a fair trial and to due process of law because of the interference by the Trial Judge and the District Attorney in the cross-examination of the accomplice-witness, because of the secretive identification procedures employed by the police and because of the introduction into evidence of a subsequent unrelated incident. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 22 N Y 2d 862.]